Case 4:20-cv-05719-JST Document 46-3 Filed 06/23/21 Page 1 of 6




             Exhibit C
               Case 4:20-cv-05719-JST Document 46-3 Filed 06/23/21 Page 2 of 6




                     Engine noises (rattling) after engine start and/
                   or fault code entry "Plausibility of camshaft position"

Topic number                                               LI05.10-P-058758
Version                                                    1
Design group                                               05.10 Timing chain drive, toothed belt drive
Date                                                       03-19-2014
Validity                                                   ENGINE 271.8 EVO
Reason for change
Reason for block




Complaint:
Noise:
A rattling noise may be heard from the area of the chain drive for approx. 2-5 seconds after engine start.
And/or:
Fault code entries in engine control unit:
SIM271DE20:
P001177 The position of the intake camshaft (cylinder bank 1) deviates from the specified value. The commanded po-
sition cannot be reached.
P001762 The position of the exhaust camshaft (cylinder bank 1) is implausible in comparison with the position of the
crankshaft. The signal comparison is faulty.
P001192 The position of the intake camshaft (cylinder bank 1) deviates from the specified value. The function or the
instruction is faulty.
P001195 The position of the intake camshaft (cylinder bank 1) deviates from the specified value. The mechanical se-
tup is not OK.
P001477 The position of the exhaust camshaft (cylinder bank 1) deviates from the specified value. The commanded
position cannot be reached.
P001492 The position of the exhaust camshaft (cylinder bank 1) deviates from the specified value. The function or the
instruction is faulty.
P001495 The position of the exhaust camshaft (cylinder bank 1) deviates from the specified value. The mechanical
setup is not OK.
P001600 The position of the intake camshaft (cylinder bank 1) is implausible in comparison with the position of the
crankshaft.
P001662 The position of the intake camshaft (cylinder bank 1) is implausible in comparison with the position of the
crankshaft. The signal comparison is faulty.
P001700 The position of the exhaust camshaft (cylinder bank 1) is implausible in comparison with the position of the
crankshaft.


Cause:
The timing chain may have been stretched. This can be assessed by the following test step.


Remedy:
1. Remove chain tensioner (AR05.10-P-7800evo).
2. Mount measuring chain tensioner W 271 589 07 63 00 without seal and tighten to 20 Nm.
3. Turn the engine over 2x and determine the highest display value for the measuring chain tensioner throughout the
entire procedure.
4. Evaluate the value read off the scale of the measuring chain tensioner:

03-21-2014 4:59 PM                                   DOKONIE
© Copyright Daimler AG                                                                                       Page 1/5
               Case 4:20-cv-05719-JST Document 46-3 Filed 06/23/21 Page 3 of 6



Measurement less than 79 mm: Perform work procedure A.
Measurement greater than 79 mm: Perform work procedure B.
Work procedure A:
1. Install new chain tensioner (AR05.10-P-7800evo).
Work procedure B:
1. Replace timing chain (AR05.10-P-7601*).
2. Visual inspection of intake/exhaust camshaft sprockets
3. Install new chain tensioner (AR05.10-P-7800evo).
_______________________________________________________
* Use the corresponding WIS document.


Symptoms
Power generation / Engine noise / Chattering
Power generation / Engine noise / Clanking
Power generation / Engine noise / Rattling
Power generation / Engine noise / Clattering
Power generation / Engine noise / Pounding
Power generation / Engine management / Engine management indicator lamp / Engine diagnosis / lit



Control unit/fault code
Control unit                   Fault code       Fault text
ME - Motor electronics         P001177          The position of the intake camshaft (cylinder bank 1) deviates
'SIM271DE20' for combustion                     from the specified value. The commanded position cannot be rea-
engine 'M271EVO' (N3/10)                        ched.
ME - Motor electronics         P001762          The position of the exhaust camshaft (cylinder bank 1) is implau-
'SIM271DE20' for combustion                     sible relative to the position of the crankshaft. The signal compari-
engine 'M271EVO' (N3/10)                        son is faulty.
ME - Motor electronics         P001192          The position of the intake camshaft (cylinder bank 1) deviates
'SIM271DE20' for combustion                     from the specified value. The function or the instruction is faulty.
engine 'M271EVO' (N3/10)
ME - Motor electronics         P001195          The position of the intake camshaft (cylinder bank 1) deviates
'SIM271DE20' for combustion                     from the specified value. The mechanical setup is not OK.
engine 'M271EVO' (N3/10)
ME - Motor electronics         P001477          The position of the exhaust camshaft (cylinder bank 1) deviates
'SIM271DE20' for combustion                     from the specified value. The commanded position cannot be rea-
engine 'M271EVO' (N3/10)                        ched.
ME - Motor electronics         P001492          The position of the exhaust camshaft (cylinder bank 1) deviates
'SIM271DE20' for combustion                     from the specified value. The function or the instruction is faulty.
engine 'M271EVO' (N3/10)
ME - Motor electronics         P001495          The position of the exhaust camshaft (cylinder bank 1) deviates
'SIM271DE20' for combustion                     from the specified value. The mechanical setup is not OK.
engine 'M271EVO' (N3/10)
ME - Motor electronics         P001600          The position of the intake camshaft (cylinder bank 1) is implausi-
'SIM271DE20' for combustion                     ble relative to the position of the crankshaft.
engine 'M271EVO' (N3/10)
ME - Motor electronics         P001662          The position of the intake camshaft (cylinder bank 1) is implausi-
'SIM271DE20' for combustion                     ble relative to the position of the crankshaft. The signal compari-
engine 'M271EVO' (N3/10)                        son is faulty.


03-21-2014 4:59 PM                                 DOKONIE
© Copyright Daimler AG                                                                                       Page 2/5
              Case 4:20-cv-05719-JST Document 46-3 Filed 06/23/21 Page 4 of 6




ME - Motor electronics         P001700          The position of the exhaust camshaft (cylinder bank 1) is implau-
'SIM271DE20' for combustion                     sible relative to the position of the crankshaft.
engine 'M271EVO' (N3/10)


Parts
Part number        ES1 ES2 Designation                       Quantity Note                             EPC Other
                                                                                                           ma-
                                                                                                           ke
                                                                                                           part
A 271 050 09 11               Chain tensioner                1       For M271.8                         X
A 000 993 10 78               Timing chain                   1       For M271.8                         X




Validity
                Vehicle                            Engine                               Transmission
                   *                               271.861                                    *
                   *                               271.860                                    *
                   *                               271.820                                    *


Full model designation breakdown
                Vehicle                            Engine                               Transmission
               172.447                             271.861                                711.653
               172.447                             271.861                                711.654
               172.447                             271.861                                722.997
               172.448                             271.861                                711.655
               172.448                             271.861                                722.997
               204.047                             271.860                                722.618
               204.047                             271.860                                722.997
               204.048                             271.860                                711.653
               204.048                             271.860                                711.655
               204.048                             271.860                                716.607
               204.048                             271.860                                716.612
               204.048                             271.860                                722.696
               204.048                             271.860                                722.997
               204.049                             271.820                                711.653
               204.049                             271.820                                711.655
               204.049                             271.820                                716.607
               204.049                             271.820                                716.612
               204.049                             271.820                                722.696
               204.049                             271.820                                722.997
               204.247                             271.860                                722.618
               204.247                             271.860                                722.997


03-21-2014 4:59 PM                                DOKONIE
© Copyright Daimler AG                                                                                      Page 3/5
              Case 4:20-cv-05719-JST Document 46-3 Filed 06/23/21 Page 5 of 6




               204.248                     271.860                      711.653
               204.248                     271.860                      711.655
               204.248                     271.860                      716.607
               204.248                     271.860                      716.612
               204.248                     271.860                      722.696
               204.248                     271.860                      722.997
               204.249                     271.820                      711.653
               204.249                     271.820                      711.655
               204.249                     271.820                      716.607
               204.249                     271.820                      716.612
               204.249                     271.820                      722.696
               204.249                     271.820                      722.997
               204.347                     271.860                      722.618
               204.347                     271.860                      722.997
               204.348                     271.860                      711.655
               204.348                     271.860                      722.997
               204.349                     271.820                      711.655
               204.349                     271.820                      716.607
               204.349                     271.820                      722.997
               207.347                     271.860                      722.618
               207.347                     271.860                      722.997
               207.348                     271.860                      711.655
               207.348                     271.860                      716.607
               207.348                     271.860                      716.612
               207.348                     271.860                      722.696
               207.348                     271.860                      722.997
               207.447                     271.860                      722.618
               207.447                     271.860                      722.997
               207.448                     271.860                      711.655
               207.448                     271.860                      722.696
               207.448                     271.860                      722.997
               212.047                     271.860                      722.618
               212.047                     271.860                      722.997
               212.048                     271.860                      711.655
               212.048                     271.860                      716.612
               212.048                     271.860                      722.696
               212.048                     271.860                      722.997
               212.147                     271.860                      722.618
               212.147                     271.860                      722.997
               212.148                     271.860                      711.655
               212.148                     271.860                      722.696
               212.148                     271.860                      722.997
               212.247                     271.860                      722.618


03-21-2014 4:59 PM                         DOKONIE
© Copyright Daimler AG                                                            Page 4/5
              Case 4:20-cv-05719-JST Document 46-3 Filed 06/23/21 Page 6 of 6




               212.247                     271.860                      722.997
               212.248                     271.860                      711.655
               212.248                     271.860                      716.612
               212.248                     271.860                      722.696
               212.248                     271.860                      722.997




03-21-2014 4:59 PM                         DOKONIE
© Copyright Daimler AG                                                            Page 5/5
